 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   FRANCISCO GUTIERREZ IBARGUEN,

 9                               Petitioner,           CASE NO. C19-1973-RSM-BAT

10           v.                                        ORDER STRIKING MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
11   ICE FIELD OFFICE DIRECTOR,

12                               Respondent.

13          Petitioner’s motion to proceed in forma pauperis, Dkt. 5, is STRICKEN as moot because

14   he has already paid the $5.00 filing fee.

15          DATED this 18th day of December, 2019.

16

17                                                            A
                                                      BRIAN A. TSUCHIDA
18                                                    Chief United States Magistrate Judge

19

20

21

22

23



     ORDER STRIKING MOTION TO PROCEED
     IN FORMA PAUPERIS - 1
